Case 2:20-cv-10431-JMV-JSA Document 7 Filed 03/02/21 Page 1 of 9 PageID: 261




Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


    TRAVELERS CASUALTY AND
    SURETY COMPANY OF AMERICA,

                  Plaintiff,                            Civil Action No. 20-cv-10431

           v.                                                     OPINION

    THE ADKINS GROUP, INC.,

                  Defendant.



John Michael Vazquez, U.S.D.J.
          This matter comes before the Court on Plaintiff Travelers Casualty and Surety Company

of America’s (“Travelers”) unopposed motion for default judgment pursuant to Fed. R. Civ. P.

55(b)(2). D.E. 6. The Court reviewed all submissions made in support of the motion and

considered the motion without oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R.

78.1(b). For the reasons stated below, Plaintiff’s motion is GRANTED in part and DENIED in

part.

     I.         FACTUAL BACKGROUND & PROCEDURAL HISTORY

          On or about March 24, 2005, The Adkins Group (“Adkins”) and nonparty JRA

Architecture, Inc. (“JRA”) entered into a contract relating to work on the construction of the Beta

Tennis Facility in Randolph, NJ (“Project”). 1 Compl. ¶ 7. The contract read, in part, as follows:


1
  The Court derives the facts from Plaintiff’s Complaint, D.E. 1, as well as the Declaration of
Counsel (“Decl.”) and exhibits submitted in conjunction with Plaintiff’s motion for default
judgment. See Trs. of the Teamsters Pension Trust Fund of Phila. & Vicinity v. Riccelli Premium
Produce, Inc., No. 10-3000, 2011 WL 1114175, at *1 (D.N.J. Mar. 23, 2011).
Case 2:20-cv-10431-JMV-JSA Document 7 Filed 03/02/21 Page 2 of 9 PageID: 262




                 The Architect [JRA] and the Owner [Adkins] mutually agree, to the
                 fullest extent permitted by law, to indemnify and hold each other
                 harmless from any and all damage, liability, or cost, including
                 reasonable attorneys’ fees and cost of defense, arising from their
                 own negligent acts, errors or omissions in the performance of their
                 services under this Agreement.

Id. Travelers issued an insurance policy to JRA, agreeing to cover any losses sustained by JRA

relating to the Project. Id. ¶ 8.

          On or about November 12, 2013, JRA and Adkins were named as defendants in a lawsuit

in New Jersey state court (Grand Slam Partners, LLC, et al. v. The Adkins Group, Inc., et al.

Docket No. MRS-L-2984-13) relating to the Project. Id. ¶ 9. Through the litigation, which

included a trial, Adkins was determined to be at fault and JRA was found to have no liability. Id.

¶ 10. The state litigation cost JRA $307,371.18 in attorneys’ fees and costs, along with over

$44,190.56 in consulting fees. Id. ¶ 12. Travelers paid these amounts per the insurance policy it

issued to JRA. Id. ¶ 11. Adkins has not paid JRA and/or Travelers any of the fees and costs that

Travelers incurred in defending Adkins in the underlying litigation. Id. ¶ 13.

          On August 13, 2020, Travelers filed its initial Complaint in this matter, seeking payment

of compensatory damages, attorneys’ fees, and costs due to Adkins breach of the contract with

JRA. D.E. 1. On October 16, 2020, Travelers filed a request to enter default as to Adkins. D.E.

5. The Clerk of the Court subsequently entered default, and on January 25, 2021, Plaintiff filed

the instant motion for default judgment against Adkins. D.E. 6.

    II.      LEGAL STANDARD

          Federal Rule of Civil Procedure 55 allows for the entry of default against a party that fails

to plead or otherwise defend against claims. Fed. R. Civ. P. 55. “The entry of a default judgment

is largely a matter of judicial discretion, although the Third Circuit has emphasized that such

‘discretion is not without limits, . . . and [has] repeatedly state[d] [its] preference that cases be

                                                   2
Case 2:20-cv-10431-JMV-JSA Document 7 Filed 03/02/21 Page 3 of 9 PageID: 263




disposed of on the merits whenever practicable.’” Chanel, Inc. v. Gordashevsky, 558 F. Supp. 2d

532, 535 (D.N.J. 2008) (quoting Hritz v. Woma Corp., 732 F.2d 1178, 1181 (3d Cir.1984)).

          In entering a default judgment due to a defendant’s failure to answer, a court must

determine whether (1) it has personal and subject matter jurisdiction; (2) the defendants were

properly served; (3) the complaint sufficiently pleads a cause of action; and (4) the plaintiff has

proven damages. Days Inns Worldwide, Inc. v. Jinisha Inc., No. 14-6794, 2015 WL 4508413, at

*1 (D.N.J. July 24, 2015). Additionally, a court must determine the appropriateness of default

judgment by weighing (1) the prejudice suffered by the party seeking default judgment; (2)

whether the party subject to the default has a meritorious defense; and (3) the culpability of the

party subject to default. Id. at *2.

   III.      ANALYSIS

              A. Jurisdiction

          “Before entering a default judgment as to a party ‘that has not filed responsive pleadings,

the district court has an affirmative duty to look into its jurisdiction both over the subject matter

and the parties.’” HICA Educ. Loan Corp. v. Surikov, No. 14-1045, 2015 WL 273656, at *2

(D.N.J. Jan. 22, 2015) (quoting Ramada Worldwide, Inc. v. Benton Harbor Hari Ohm, L.L.C., No.

08–3452, 2008 WL 2967067, at *9 (D.N.J. July 31, 2008)).

                     1. Subject Matter Jurisdiction

          Federal district courts have diversity jurisdiction where “the matter in controversy exceeds

the sum or value of $75,000 . . . and is between citizens of different states.” 28 U.S.C. § 1332(a).

In cases dealing with diversity jurisdiction, “a corporation shall be deemed to be a citizen of every

State and foreign state by which it has been incorporated and of the State or foreign state where it

has its principal place of business.” 28 U.S.C. § 1332(c)(1). Travelers is a Connecticut corporation



                                                   3
Case 2:20-cv-10431-JMV-JSA Document 7 Filed 03/02/21 Page 4 of 9 PageID: 264




with its principal place of business in Hartford, Connecticut. Compl. ¶ 1. Adkins is an Indiana

corporation with its principal place of business in Greenfield, Indiana. Id. ¶ 2. Therefore, there is

complete diversity between the parties. Further, Travelers claims over $75,000 in damages. For

purposes of determining the amount in controversy, “the sum claimed by the plaintiff controls if

the claim is apparently made in good faith.” Raspa v. Home Depot, 533 F. Supp. 2d 514, 517

(D.N.J. 2007) (quoting St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938)).

Accordingly, the Court has subject matter jurisdiction over this matter because the parties are

diverse and Plaintiff sufficiently alleges in good faith that the amount in controversy exceeds

$75,000.

                   2. Personal Jurisdiction

       When determining questions of personal jurisdiction, federal courts conduct a two-step

inquiry by first determining whether jurisdiction is permitted by the state’s long arm statute and

then whether personal jurisdiction violates due process. IMO Indust., Inc. v. Kiekert AG, 155 F.3d

254, 259 (3d Cir. 1998). In New Jersey, this is condensed to a one-step analysis focusing on due

process requirements because the state’s long-arm statute allows “exercise of personal jurisdiction

to the fullest limits of due process.” Id.

       The Due Process Clause only allows a state to exercise jurisdiction over an out-of-state

defendant where “the defendant purposefully avails itself of the privilege of conducting activities

within the forum State, thus invoking the benefits and protections of its laws.” Burger King Corp.

v. Rudzewicz, 471 U.S. 462, 475 (1995) (quoting Hanson v. Denckla, 357 U.S. 235 (1958)). When

a suit relates to the defendant’s contacts with the forum, the court is deemed to have “specific

jurisdiction.” See IMO Indus., Inc., 155 F.3d at 259. The Third Circuit uses a three-part test to

determine whether specific jurisdiction exists for a defendant. O’Connor v. Sandy Lane Hotel Co.,



                                                 4
Case 2:20-cv-10431-JMV-JSA Document 7 Filed 03/02/21 Page 5 of 9 PageID: 265




Ltd., 496 F.3d 312, 317 (3d Cir. 2007). First, the defendant needs to have “purposefully directed

[its] activities at the forum.” Id. (internal quotations omitted). Then, the suit must “arise out of or

relate to at least one of those activities.” Id. (internal quotations omitted). Last, assuming the first

two requirements are satisfied, the court must determine if the exercise of jurisdiction “comport[s]

with fair play and substantial justice.” Id. (internal questions omitted).

        Here, Defendant entered into a contract with third-party JRA, which involved a

construction project in Randolph, New Jersey. Compl. ¶ 7. As such, Defendant purposefully

directed its activities at the forum. The second requirement that activity “arise out of or relate to”

these activities “requires a closer and more direct causal connection than that provided by the but-

for test,” but “there is no specific rule susceptible to mechanical application in every case.” Colvin

v. Van Wormer Resorts, Inc., 417 F.App’x 183, 187 (3d Cir. 2011) (quoting O’Connor, 496 F.3d

at 323). This litigation arises from activity in New Jersey because Travelers issued an insurance

policy to cover any losses JRA sustained in connection with Project. Compl. ¶ 8. A lawsuit

relating to the Project was brought against JRA and Adkins in the Superior Court of New Jersey,

in which Adkins was determined to be entirely at fault. Id. ¶ 10. Finally, the losses sustained by

JRA during and relating to this trial, as indemnified by Traveler’s, is the reason for the present

matter. Id. ¶¶ 11-16. Accordingly, Plaintiff’s claims here are closely linked to actions stemming

from purposeful availment within the forum, so the second factor is met.

        In interpreting the third factor for specific personal jurisdiction, courts look to “the burden

on the defendant, the forum State’s interest in adjudicating the dispute, the plaintiff’s interest in

obtaining convenient and effective relief, [and] the interstate . . . judicial system’s interest in

obtaining the most efficient resolution of controversies.” Burger King, 471 U.S. at 477. If there

are minimum contacts, then jurisdiction is presumptively constitutional, and it is up to the



                                                   5
Case 2:20-cv-10431-JMV-JSA Document 7 Filed 03/02/21 Page 6 of 9 PageID: 266




defendant to show a compelling case that there are other considerations that would make

jurisdiction unreasonable. Id. Because Adkins has not made any such claims, the third factor has

been met. In sum, the Court has personal jurisdiction over Defendant.

             B. Service

       “In entering a default judgment, a court must [also] determine whether . . . the defendants

were properly served.” Wyndham Hotel Grp. Can., ULC v. 683079 Ontario Ltd., No. 17-4000,

2018 WL 2078704, at *6 (D.N.J. May 2, 2018). Service of process is governed by Federal Rule

of Civil Procedure 4. In this instance, Adkins designated the Connecticut Secretary of State as its

registered agent for service of process, Decl., Ex. E, and Plaintiff served of the summons and

complaint on Adkins via the Connecticut Secretary of State, id., Ex. F. This comports with Federal

Rule of Civil Procedure 4(h)(1)(B), which states that service of a corporation within the United

States is proper by “delivering a copy of the summons and of the complaint to . . . any other agent

authorized by appointment or by law to receive service of process.” Fed. R. Civ. P. 4(h)(1)(B).

            C. Sufficiency of Plaintiff’s Causes of Action

       Next, the Court must determine whether the Complaint states a proper cause of action. In

doing so, the Court must accept all well-pleaded factual allegations in the pleadings as true, except

as to damages. Chanel, Inc., 558 F. Supp. 2d at 535-36.

       Count One states a valid cause of action. It requests that Travelers be subrogated to JRA’s

rights under the contract between JRA and Adkins, and alleges that by virtue of the subrogation,

Travelers incurred damaged by Adkins breach of the contract between it and JRA. Compl. ¶¶ 14-

16. “Subrogation is an assignment that arises either by contract, or equitable principles.” Cont’l

Ins. Co. v. Boraie, 672 A.2d 274, 278 (N.J. Super. Ct. Law Div. 1995). Subrogation “is most often

brought into play when an insurer who has indemnified an insured for damage or loss is subrogated



                                                 6
Case 2:20-cv-10431-JMV-JSA Document 7 Filed 03/02/21 Page 7 of 9 PageID: 267




to any rights that the insured may have against a third party, who is also liable for the damage or

loss.” Id. (quoting Standard Accident Ins. Co. v. Pellecchia, 104 A.2d 288, 292 (N.J. 1954)). This

is precisely what occurred here.

       Travelers alleges that Adkins and JRA entered into a contract agreeing to indemnify each

other for “any and all damage, liability, or cost, including reasonable attorneys’ fees and cost of

defense, arising from their own negligent acts, errors or omissions in the performance of their

services . . .” Compl. ¶ 3. A lawsuit was brought against JRA and Adkins for work done on

Project, the result of which found Adkins to be entirely at fault. Id. ¶ 6. Because of an insurance

policy between JRA and Travelers, Travelers indemnified JRA for the losses incurred during the

underlying litigation of the suit. Id. ¶ 11. In so doing, Travelers became subrogated to JRA’s

rights under the contract between JRA and Adkins. Id. ¶ 15. Travelers, therefore, states a claim

in Count One.

       Count Two asserts a breach of contract claim. To state a claim for breach of contract, a

plaintiff must allege that there is (1) a valid contract; (2) plaintiff performed under the contract;

(3) defendant’s breach of the contract; and (4) resulting damages. Lacroce v. M. Fortuna Roofing,

Inc., No. 14-7329, 2017 WL 431768, at *12 (D.N.J. Jan. 31, 2017) (citing Globe Motor Co. v.

Igdalev, 139 A.3d 57, 64 (N.J. 2016)). Travelers alleges that there was a valid contract between

JRA and Adkins. Compl. ¶ 7. Travelers further alleges that JRA performed under the contract,

and Defendant breached the contract by failing to indemnify JRA for the fees it incurred to defend

itself in the underlying suit. Compl. ¶ 19. Moreover, Travelers, as JRA’s insurer, indemnified

JRA and suffered losses. Id. ¶ 20. As the subrogee, Travelers’s breach of contract claim

sufficiently pled.




                                                 7
Case 2:20-cv-10431-JMV-JSA Document 7 Filed 03/02/21 Page 8 of 9 PageID: 268




       D. Damages

       While the factual allegations of the complaint “will be taken as true” for a motion for

default judgment, the amount of damages must still be proven. Comdyne I, Inc. v. Corbin, 908

F.2d 1142, 1149 (3d Cir. 1990). Further, courts have “considerable latitude in determining the

amount of damages” to award with respect to a motion for default judgment. Paniagua Grp., Inc.

v. Hospitality Specialists, LLC, 183 F. Supp. 3d 591, 605 (D.N.J. 2016).

       As discussed, Travelers establishes that Adkins agreed to indemnify JRA for any costs

incurred by Adkins, including reasonable attorneys’ fees and costs. Compl. ¶ 7. Travelers also

establishes that it issued an insurance policy to cover any losses that JRA sustained in connection

with the Project. Id. ¶ 8. Accordingly, Plaintiff is entitled to recover costs that it incurred in

indemnifying JRA for the underlying litigation and the reasonable attorneys’ fee it has incurred

thus far in this matter. Plaintiff seeks the following damages: (1) $307,371.18 in attorneys’ fees

and costs it incurred in relation to JRA’s defense in the underlying litigation; (2) $44,190.56 in

consulting fees incurred through the underlying litigation; and (3) $9,474.50 in attorneys’ fees and

costs related to the present action. Decl., Exs. B-D. Plaintiff provides bills and invoices to support

its request for consulting fees and attorneys’ fees incurred in the present matter. The invoices for

the fees and costs incurred in relation to JRA’s defense in the underlying litigation, however, only

total $254,970.19. Id., Ex. B. Therefore, the Court will award Plaintiff $254,970.19, but Plaintiff

is provided leave to submit documentation to support the approximately $50,000 difference

between its requested amount and the amount supported by Plaintiff’s invoices.

       In sum, Plaintiff is presently entitled to recover $308,635.25 in damages, including its

attorneys’ fees from this matter.




                                                  8
Case 2:20-cv-10431-JMV-JSA Document 7 Filed 03/02/21 Page 9 of 9 PageID: 269




             D. Default Judgment Factors

         Before entering default judgment, district courts must make explicit factual findings as to

(1) whether the party subject to default has a meritorious defense, (2) the prejudice suffered by the

party seeking default, and (3) the culpability of the party subject to default. Moroccanoil, Inc. v.

JMG Freight Grp. LLC, No. 14-5608, 2015 WL 6673839, at *1 (D.N.J. Oct. 30, 2015). Here, all

three factors weigh in favor of entering default judgment. First, Defendant never responded in this

matter, and as such, “Defendant has put forth no evidence or facts containing any information that

could provide the basis for a meritorious defense.” HICA Educ. Loan Corp., 2015 WL 273656, at

*3. Moreover, there is nothing in the Complaint to show that Defendant has a meritorious defense

available. Second, Plaintiff has no other means to obtain relief for the harm allegedly caused by

Defendant without default judgment, and will be prejudiced without an order of default judgment.

See Int’l Union of Painters v. Andrews Window Servs. LLC, No. 15-3583, 2016 WL 3234516, at

*3 (D.N.J. June 7, 2016). Lastly, because Defendant failed to answer or provide any reasonable

explanation, the Court is permitted to draw an inference of culpability on its part. Id. As a result,

the Court finds that default judgment is warranted.

   IV.      CONCLUSION

         For the reasons set forth above, Plaintiff’s motion for default judgment (D.E. 6) is

GRANTED in part and DENIED in part. An appropriate Order accompanies this Opinion.

Dated: March 2, 2021

                                                      __________________________
                                                      John Michael Vazquez, U.S.D.J.




                                                  9
